DETAILED ACTION
Claims 1-8 are pending, and claims 1-5 are currently under review.
Claims 6-8 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/22/2022 has been entered.  Claims 1-8 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 1/24/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 as amended recites including Si in an amount of “more than 0% and 0.05%”.  It is unclear whether this requires either: 1) more than 0% to 0.05%, or 2) exactly 0.05% since the phrase “or less” has been specifically omitted by applicant.  If interpretation 2) is correct, this is further indefinite since this interpretation would include a broad limitation (more than 0%) followed by a narrow interpretation (0.05%), such that it is unclear as to what the claimed scope of the Si inclusion is limited to.  The examiner interprets the instant limitation to be met by either interpretation 1) or 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanao et al. (JP2007009235, machine translation referred to herein) alone or alternatively in view of Sakai et al. (US 4,465,921).
Regarding claim 1, Hanao et al. discloses a cold rolled steel sheet [abstract, 0001, 0022]; wherein said steel sheet has a composition as seen in table 1 below [0023-0024].  The examiner notes that the overlap between the disclosed composition of Hanao et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Hanao et al. does not expressly teach a formula 1 as claimed.  However, the examiner notes that said formula 1 merely further limits the claimed amounts of C, Mn, Al, Ni, and Cr, wherein the aforementioned composition of Hanao et al. further overlap with these C, Mn, Al, Ni, and Cr amounts such that prima facie obviousness still exists.
The examiner notes that the recitation of “for a flux-cored wire” is an instance of intended use, which upon further consideration, is not considered to impart any further structure to the claimed steel other than the capability of being used for a flux-cored wire.  See MPEP 2111.02.  Hanao et al. does not expressly teach the use for a flux-cored wire.  However, the examiner submits that the steel of Hanao et al. would be entirely capable of being used for a flux-cored wire because said steel of Hanao et al. has a similar composition, microstructure (as will be shown below), and similar characteristics of good workability and formability [0001].
Alternatively, Hanao et al. does not expressly teach using the steel for a flux-cored wire.  Sakai et al. discloses that it is known to utilize cold rolled steel sheets having good drawability as sheath steels for flux-cored wires in impart good workability to said wires after flux filling [col.6 ln.8-15].  Therefore, it would have been obvious to one of ordinary skill to utilize the steel of Hanao et al. (which as good drawability [0085, 0090]) for a flux-cored wire as taught by Sakai et al. because it is known to utilize cold rolled steels with good drawability for the sheaths of flux-cored wires as taught by Sakai et al.
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Hanao et al. (wt.%)
C
0.005 – 0.1
0 – 0.015
Mn
0.05 – 0.25
0 – 2
Si
0 – 0.05
0 – 2
P
0.0005 – 0.01
0 – 0.2
S
0 – 0.008
0 – 0.02
Al
0.005 – 0.06
0.005 – 1
N
0.0005 – 0.003
0 – 0.015
Ni
0.8 – 1.7
0 – 1
Cr
0.1 – 0.5
0 – 1
Fe & Impurities
Balance
Balance


Regarding claim 2, Hanao et al. discloses the steel of claim 1 (see previous).  Hanao et al. further teaches a microstructure of 90% or more ferrite and remainder of a second phase such as cementite [0060].  The examiner notes that the aforementioned microstructural range of Hanao et al. overlaps with that as instantly claimed, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The microstructure of Hanao et al. further meets the claimed recitation of “consisting of” when cementite is selected as the second phase (ie. only ferrite and cementite) since other phases are not specifically required by Hanao et al.
Regarding claim 3, Hanao et al. discloses the steel of claim 1 (see previous).  Hanao et al. further teaches an elongation of greater than 40% [0084].
Regarding claims 4-5, Hanao et al. discloses the steel of claim 1 (see previous).  Hanao et al. does not expressly teach properties of segregation index and impact energy as claimed.  However, the examiner submits that these features would have been present or would have naturally flowed from the disclosure of Hanao et al. as will be explained below.
The instant specification discloses obtaining the claimed features by meeting the claimed steel composition and processing said steel by slab reheating at 1100 to 1300 degrees C, finish rolling at 880 to 950 degrees C, coiling at 550 to 700 degrees C, cold rolling at a reduction of 50% to 85%, and then subsequent annealing at 700 to 850 degrees C [p.19-23 spec.].  This combination of compositional and processing control serves to control the steel microstructure such that the claimed properties of segregation index and impact energy can be achieved.
Hanao et al. discloses an overlapping steel composition as stated above.  Hanao et al further teaches steel slab heating at 1100 to 1250 degrees C, hot rolling and finishing at 750 to 980 degrees C, coiling at up to 750 degrees C, cold rolling at a reduction of 30% to 90%, and subsequent annealing at the Ac1 point or higher [0064-0068, 0076-0077].  Since Hanao et al. discloses an overlapping steel composition and overlapping processing parameters, the examiner submits that overlapping values of segregation index and impact energy would have been expected to be present or would have naturally flowed from the disclosure of Hanao et al. absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145.  Said overlapping properties is prima facie evidence of obviousness.  See MPEP 2144.05(I).

Claims 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR101400600, machine translation referred to herein) in view of Hanao et al. (JP2007009235, machine translation referred to herein).
Regarding claim 1, Park et al. discloses a steel sheet for flux-core welding rods [abstract]; wherein said steel has a composition as seen in table 2 below [p.4-6].  The examiner notes that the overlap between the disclosed composition of Park et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Park et al. does not expressly teach inclusions of Cr and Ni as claimed.  Hanao et al. discloses a similar, ductile cold rolled steel sheet [abstract, 0001, 0084]; wherein said steel further includes Cr and Ni in amounts of up to 1 weight percent for the purpose of improving strength [0046].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Park et al. by including Cr and Ni to improve strength as taught by Hanao et al.
Park et al. and Hanao et al. do not expressly teach a formula 1 as claimed.  However, the examiner notes that said formula 1 merely further limits the claimed amounts of C, Mn, Al, Ni, and Cr, wherein the suggested composition of Park et al. and Hanao et al. further overlaps with these C, Mn, Al, Ni, and Cr amounts such that prima facie obviousness still exists.
Table 2.
Element (wt.%)
Claim 1 (wt.%)
Park et al. (wt.%)
C
0.005 – 0.1
0.015 – 0.025
Mn
0.05 – 0.25
0.15 – 0.25
Si
0 – 0.05
0 – 0.02
P
0.0005 – 0.01
0 – 0.01
S
0 – 0.008
0 – 0.01
Al
0.005 – 0.06
0 – 0.03
N
0.0005 – 0.003
0 – 0.004
Ni
0.8 – 1.7
0 – 1 (Hanao et al.)
Cr
0.1 – 0.5
0 – 1 (Hanao et al.)
Fe & Impurities
Balance
Balance


Regarding claim 3, the aforementioned prior art teaches the steel of claim 1 (see previous).  Park et al. further teaches an elongation of greater than 41% [p.6].
Regarding claim 5, the aforementioned prior art teaches the steel of claim 1 (see previous).  Park et al. further teaches an impact energy of greater than 140J at -20 to -60 degrees C [p.6].  The examiner notes that the overlap between the impact energy range of Park et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).

Response to Arguments
Applicant's arguments, filed 4/22/2022, regarding the rejections over Hanao et al. have been fully considered but they are not persuasive.
Applicant first argues that Hanao et al. merely teaches Ni and Cr as additional elements for improving strength rather than for the purposes disclosed in the instant application.  In response, it is noted that the fact that applicant has recognized another advantage (ie. improving ductility, forming stable oxide, etc.) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As stated above, Hanao et al. expressly teaches overlapping inclusions of Ni and Cr, which is prima facie obvious.  See MPEP 2144.05(I).  If applicant is of the position that the instantly claimed Ni and Cr amounts are critical to the instant application, the examiner cannot concur absent concrete evidence of criticality or unexpected results, which have not been currently presented.
Applicant further argues that the prior art fails to teach relationship 1 as claimed.  The examiner cannot concur.  As stated above, the composition of Hanao et al. further overlaps with relationship 1 such that prima facie obviousness still exists.  Again, if applicant is of the position that relationship 1 is critical and achieves critical and/or unexpected results, the examiner cannot concur absent concrete evidence demonstrating this allegation.  Specifically, it is noted that burden falls upon applicant to establish and explain any evidence of criticality or nonobviousness.  See MPEP 716.02(b).  Since applicant has not provided any concrete data to support this allegation, the examiner cannot concur with applicants’ mere conclusory remarks.  
Applicant's arguments, filed 4/22/2022, regarding the rejections over Park et al. have been fully considered but they are not persuasive.
Applicant argues that Park et al. fails to teach the claimed Ni and Cr amounts.  In response, the examiner notes that this point was never alleged in the previous office action.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As stated previously, the disclosure of Hanao et al. was relied upon to demonstrate the obviousness of including Ni and Cr as claimed.
Applicant again argues that the prior art fails to meet relationship 1 as claimed.  The examiner cannot concur for the reasons stated above.

Conclusion
No claims allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734